CROCKETT, Chief Justice
(concurring specially).
It seems to me that where the parties and the court have confined their attention-to the surveys, which appear to have brought about the conflict, each party believing that they were absolutely right; and the trial court has ruled one way and this court has ruled the other, that upon remand there should be an unconditional new trial and consideration of the issues. The parties and the trial court would thus be entirely free to seek any proper solution to the controversy that may be found under the evidence and the law applicable thereto, and not inconsistent with the instant decision.